Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Amendment
Applicant's submission dated 8/5/22 has been entered. 
Allowable Subject Matter
Claims 1, 3-8, 10-12, 14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires, inter alia, said telescope including at least a first aperture, an electronic aperture and an optical aperture; a DE weapon including a source of electromagnetic energy for generating and transmitting a directed energy beam through the first aperture to prosecute at least a portion of the target in an active prosecution mode; and a passive millimeter wave (PmmW) imaging receiver comprising, a phased-array antenna configured to receive mmW signals through the electronic aperture of a mmW scene within a field of view of the PmmW imaging receiver; a processing circuit configured to process the first and second optical images to provide real-time assessment of target tracking based on the received mmW signals of the mmW scene during the active prosecution mode and the received optical signals of the optical scene, an optical beam combiner configured to combine the first composite optical signal from the PmmW imaging receiver and the second composite optical signal from the optical imaging receiver in a common signal channel. 
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Claim 16 requires, inter alia, said telescope comprising an optical aperture and an electronic aperture; the one or more optical beam combiners being configured to combine an optical signal of the PmmW imaging receiver, an optical signal of the imaging optical receiver, and the electromagnetic energy of the HEL in a common signal path and to transmit the directed energy beam through the optical aperture to prosecute the target, the processing circuit configured to process the first and second optical images to provide real-time assessment of target tracking of the target.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
In particular, the closest prior art combination KING in view of GOPALSAMI and WARREN/SMITH teaches combining a tracking optical beam path with a HEL beam path in a common path (KING) and utilizing PmmW for tracking (GOPALSAMI), and one may be motivated to combine the two (WARREN/SMITH); however, the prior art combination fails to teach combining the first composite optical signal from the PmmW imaging receiver and the second composite optical signal from the optical imaging receiver in a common signal channel, and a processing circuit configured to process the first and second optical images to provide real-time assessment of target tracking, in the explicit combination with the rest of limitations of claim 1, or combining an optical signal of the PmmW imaging receiver, an optical signal of the imaging optical receiver and the electromagnetic energy of the HEL in a common signal path and to transmit the directed energy beam through the optical aperture to prosecute the target, and a processing circuit configured to process the first and second optical images to provide real-time assessment of target tracking of the target, in the explicit combination with the rest of the limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875